Filed 01/22/19                                                              Case 19-90048                                                                       Doc 1



 United States Bankruptcy Court for the:

 EASTERN DISTRICT OF CALIFORNIA
                                                                                                                                  FILED9't
 Case number   (if known)       19- tOcji4                                      Chapter you are filing under:

                                                                                • Chapter 7
                                                                                                                                 JAN 22 2019
                                                                                0   Chapter 11                                  STATES BANKRUPTCY COURT I
                                                                                                                                 N DISTRICT OF CAUFORNIAJ
                                                                                o Chapter 12                                                        'V .

                                                                                o Chapter 13                                     0   Check if this an
                                                                                                                                     amended filing




Official Form 101
Voluntary Petition for Individuals Filina for BankruDtcv                                                                                                     12/17
The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor, 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



U1T         Identify Yourself

                                    About Debtor I:                                                   About Debtor 2 (Spouse Only in a Joint Case):

 I. Your full name

      Write the name that is on     Christopher
      your government-issued        First name                                                              name
      picture identification (for
      example, your driver's         S.
      license or passport).                                                                                     name
                                     Middle name
      Bring your picture
                                     Haubruge
      identification to your
                                     Last name and Suffix (Sr., Jr., II, Ill)                         Last name and Suffix (Sr., Jr., II, Ill)
      meeting with the trustee.




      All other names you have
      used in the last 8 years
       Include your married or
       maiden names.



      Only the last 4 digits of
      your Social Security
      number or federal              xxx-xx-3751
      Individual Taxpayer
      Identification number
      (ITIN)




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 1
Filed 01/22/19                                                        Case 19-90048                                                                              Doc 1
 Debtor 1   Christopher S. Haubruge                                                                   Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):


 4. Any business names and
     Employer Identification
     Numbers (EIN) you have I I have not used any business name or EINs.                       0 I have not used any business name or ElNs.
     used in the last 8 years

      Include trade names and    Business name(s)                                              Business name(s)
      doing business as names

                                 EIN5                                                          EINs




 5. Where you live                                                                             If Debtor 2 lives at a different address:

                                 520 Pirinen Ln., #F
                                 Modesto, CA 95354
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Stanislaus
                                 County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.




                                 Number, P.O. Box, Street, City, State & ZIP                   Number, P.O. Box, Street, City, State & ZIP Code




 6. Why you are choosing         Check one:                                                     Check one:
     this district to file for
     bankruptcy                  •      Over the last 180 days before filing this petition,     o        Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any                 have lived in this district longer than in any other
                                        other district.                                                  district.


                                 o      I have another reason.                                  o        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




  Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
Filed 01/22/19                                                            Case 19-90048                                                                            Doc 1
 Debtor 1 Christopher S. Haubruge                                                                           Case number    (if known)




II         Tell the Court About Your Bankruptcy Case

      The chapter of the          Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                  • Chapter 7
                                  o   Chapter 11
                                  o   Chapter 12
                                  O Chapter 13


      How you will pay the fee •           I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                  0        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Installments (Official Form 1 03A).
                                  0        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived(Official Form 103B) and file it with your petition.



      Have you filed for
      bankruptcy within the
                                  •   No
      last 8 years?               0 Yes.
                                                District                                 When                              Case number
                                                District                                 When                              Case number
                                                District                                 When                              Case number



      Areany bankruptcy               No
      cases pending or being
      filed by a spouse who is    0 Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                                Debtor                                                                   Relationship to you
                                                District                                 When                            Case number, if known
                                                Debtor                                                                   Relationship to you
                                                District                                 When                            Case number, if known



 11: Do you rentyour              0 No.          Go to line 12.
     residence?
                                  •   Yes.        Has your landlord obtained an eviction judgment against you?

                                                  •        No. Go to line 12.

                                                  o        Yes. Fill out Initial StatementAboutan Eviction Judgment Against You (Form 101A) and file it with this
                                                           bankruptcy petition.




  Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
Filed 01/22/19                                                        Case 19-90048                                                                         Doc 1
 Debtor 1    Christopher S. Haubruge                                                                       Case number   (if known)




            Report About Any Businesses You Own as a Sole Proprietor

 12. Are you a sole proprietor
      of any full- or part-time     • No.      Go to Part 4.
      business?
                                    0 Yes.     Name and location of business
      A sole proprietorship is a
      business you operate as                  Name of business, if any
      an individual, and is not a
      separate legal entity such
      as a corporation,
      partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach
      it to this petition.                     Check the appropriate box to describe your business:
                                               o       Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                               o       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                               O       Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                               O       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                               0       None of the above

      Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
      Chapter 11 of the         deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
      Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
      you asmall business       in 11 U.S.C. 1116(1)(B).
      debtor?
                                    • No       lam not filing under Chapter 11.
      For a definition of small
      business debtor, see 11
                                    0 No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
             §       (    ).    .              Code.

                                    O Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


ITh         Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

      Do you own or have any • No
      property that poses or is
      alleged to pose a threat  0 Yes.
      of imminent and                        What is the hazard?
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                    If immediate attention is
      immediate attention?                   needed, why is it needed?

      For example, do you own
      perishable goods, or
      livestock that must be fed,            Where is the property?
      or a building that needs
      urgent repairs?
                                                                           Number, Street, City, State & Zip Code




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                page 4
Filed 01/22/19                                                           Case 19-90048                                                                          Doc 1
 Debtor 1 Christopher S. Haubruge                                                                      Case number if known)

I1IL      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether          You must check one:                                           You must check one:
      you have received a                I received a briefing from an approved credit             o   I received a briefing from an approved credit
      briefing about credit              counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
      counseling,                        filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency              any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check       o   I received a briefing from an approved credit             o   I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your              o   I certify that I asked for credit counseling              0   I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                     0   I am not required to receive a briefing about             o   I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                         0     Incapacity.                                              o    Incapacity.
                                               I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                       makes me incapable of realizing or making rational
                                               making rational decisions about finances.                     decisions about finances.

                                         0      Disability.                                             o    Disability.
                                                My physical disability causes me to be                       My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                   do so.

                                         o      Active duty.                                            o    Active duty.
                                                I am currently on active military duty in a                  I am currently on active military duty in a military
                                                military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.            of credit counseling with the court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
Filed 01/22/19                                                                Case 19-90048                                                                                     Doc 1
 Debtor 1    Christopher S. Haubruge                                                                              Case number    (if known)


IflL Answer These Questions for Reporting Purposes

 16. What kind of debts do         16a.         Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.                     § 101(8) as "incurred by an
     you have?                                  individual pfimarily for a personal, family, or household purpose.'

                                                o No. Go to line 16b.
                                                • Yes. Goto line 17.
                                                Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.
                                                o No. Goto line 16c.
                                                0   Yes. Go to line 17.
                                                State the type of debts you owe that are not consumer debts or business debts



 17.   Are you filing under        0    No.     I am not filing under Chapter 7. Go to line 18.
       Chapter 7?

       Do you estimate that        •    Yes     I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
       after any exempt                         are paid that funds will be available to distribute to unsecured creditors?
       property is excluded and
       administrative expenses                  •   No
       are paid that funds will
       be available for                         0   Yes
       distribution to unsecured
       creditors?

 18.   How many Creditors do       U 1-49                                               01,000-5,000                                   025,001-50,000
       you estimate that you                                                            05001-10,000                                   0 50,001-100,000
       owe.                        050-99
                                   0 100-199                                            0 10,001-25,000                                0      More than100,000
                                   O 200-999

 19.   How much do you
                                   U $0- $50,000                                        0   $1,000,001 -$10 million                    0 $500,000,001 -$1 billion
       estimate your assets to                                                          0                                              0
                                   0    $50,001 -$100,000                                   $10,000,001 -$50 million                          $1,000,000,001 -$10 billion
                                   0    $100,001 - $500,000                             0   $50,000,001 -$100 million                  0      $10,000,000,001 - $50 billion
                                   o    $500,001 - $1 million                           0   $100,000,001 - $500 million                0      More than $50 billion


 20.   How much do you             0    $0- $50,000                                     0   $1,000,001 -$10 million                    0 $500,000,001 -$1 billion
       estimate your liabilities                                                        0                                              0 $1,000,000,001 -$10 billion
                                   •     $50,001 -$100,000                                  $10,000,001 -$50 million
                                   o $100,001 - $500,000                                0   $50,000,001 - $100 million                 0      $10,000,000,001 - $50 billion
                                   o    $500,001    - $1   million                      0 $100,000,001 -      $500 million             0      More than $50 billion


             Sign Below

 For   you                         I   have examined this petition, and   I   declare under penalty of perjury that the information provided         is true and correct.
                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title               11,
                                   United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                   document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I   request relief in accordance with the chapter of title   11,   United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                   bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,



                                   Christopher S. Hubruge                                                   Signature of Debtor 2
                                   Signature of Debtor        1

                                   Executed on                                                              Executed on
                                                           111,5/15
                                                      MM/ D/    YYY                                                          MM/DD/YYYY




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                                  page 6
Filed 01/22/19                                                         Case 19-90048                                                                                  Doc 1
 Debtor 1   Christopher S. Haubruge                                                                         Case number   (if known)




 For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
 bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
 attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

 If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
 attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
 file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                  administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                  or you may lose protections, including the benefit of the automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                  a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                   not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                  judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                  destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                  debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                   imprisoned.

                                  If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                  will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                  States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                  filed. You must also be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                  DNo
                                  • Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                  could be fined or imprisoned?
                                  DNo
                                  • Yes

                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                  DNo
                                  • Yes            Name of Person V. Renne Loureiro
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                  this notice, and I am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if I do
                                  nAp            and le the case.

                                      ristopher S Haubruge
                                                    .                                                Signature of Debtor 2
                                  Signature of Debtor 1

                                  Date                                                               Date
                                          MM/DD/YYYY                                                         MM/DD/YYYY
                                  Contact phone                                                      Contact phone
                                  Cell phone    (209) 303-8812                                       Cell phone
                                  Email address         haubruge2000yahoo.com                        Email address




  Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 8
Filed 01/22/19                                      Case 19-90048                                                                 Doc 1




                                                            Certificate Number: 17572-CAE-CC-032086983

                                                          111111111111110111111111111111 i11II1IIlIIllh1IIIlIII 11111111111 III
                                                                                17572-CAE-cC-032086983




                                 CERTIFICATE OF COUNSELING


            I CERTIFY that on December 28, 2018, at 8:03 o'clock PM PST, Christopher S
            Haubruge received from Dollar Learning Foundation, Inc., an agency approved
            pursuant to 11 U.S.C. § 111 to provide credit counseling in the Eastern District of
            California, an individual [or group] briefing that complied with the provisions of
            11 U.S.C. § § 109(h) and ill.
            A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
            copy of the debt repayment plan is attached to this certfficate.
            This counseling session was conducted by internet.




            Date: December 28,2018                          By:        Is/Hector Colon


                                                            Name: Hector Colon


                                                            Title: Counselor




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See 11 U.S.C. §§ 109(h) and 52 1(b).
Filed 01/22/19                                                                      Case 19-90048                                                                                                               Doc 1


    Debtor 1                 Christopher S. Haubruge
                             First Name                       Middle Name                              Last Name

    Debtor 2                              ________________________
    (Spouse if, filing)      First Name                   Middle Name


    United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                                                                  0 Check if this is an
                                                                                                                                                                                  amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                           12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

    I1             Summarize Your Assets

                                                                                                                                                                                  Your assets
                                                                                                                                                                                  Y?!YPkIIY9Q9WP

     1.     Schedule A/B: Property (Official Form 106NB)
            la. Copy line 55, Total real estate, from Schedule A/B          ................................................................................................       $                      0.00

            lb. Copy line 62, Total personal property, from Schedule NB                .....................................................................................       $                3,506.00

            1 c. Copy line 63, Total of all property on Schedule NB         ...............................................................................................        $                3,506.00

    I1W            Summarize Your Liabilities

                                                                       -                                                                                                           our liIliiiec''1
                                                                                                                                                                                  Amountyou

    2.      Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
            2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule 0...                                                  $                3,567.00

    3.      Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
               Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF                                   .................................      $              48,162.00

                  Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF                                  ............................      $              18,593.00


                                                                                                                                              Your total liabilities $                          70,322.00


    I1W             Summarize Your Income and Expenses

    4.      Schedule I: Your Income (Official Form 1061)
            Copy your combined monthly income from line 12 of Schedule I                   ................................................................................
                                                                                                                                                                                   $                    416.00

     5.     Schedule J: Your Expenses (Official Form 106J)
            Copy your monthly expenses from line 22c of Schedule J               ..........................................................................                        $                1,499.00

    Iit             Answer These Questions for Administrative and Statistical Records

            Are you filing for bankruptcy under Chapters 7, 11, or 13?
            o    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

            • Yes
            What kind of debt do you have?

            • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill outlines 8-9g for statistical purposes. 28 U.S.C. § 159.

            o       Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                    the court with your other schedules.
     Official Form 106Sum                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                     page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC -ww.bestcase.com                                                                                                                     Best Case Bankruptcy
Filed 01/22/19                                                             Case 19-90048                                                                   Doc 1
    Debtor 1      Christopher S. Haubruge                                                     Case number (if known)

          From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
          122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $      3,150.00



          Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:

                                                                                                     JclaiTJ
                                                        the,foIlowing                               _J

               Domestic support obligations (Copy line 6a.)                                                   $          45,000.00

               Taxes and certain other debts you owe the government. (Copy line 6b.)                          $           3,162.00

               Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $               0.00

               Student loans. (Copy line 6f.)                                                                 $               0.00

               Obligations arising out of a separation agreement or divorce that you did not report as
               priority claims. (Copy line 6g.)                                                               $               0.00

               Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$               0.00


               Total. Add lines 9a through 9f.                                                           $             48,162.00




    Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
    Software Copyright (C) 1996-2018 Best Case, LLC - ww.bestcase.com                                                                    Best Case Bankruptcy
Filed 01/22/19                                                                            Case 19-90048                                                                                 Doc 1


     Debtor 1                       Christopher S. Haubruge
                                    First Name                      Middle Name                    Last Name
     Debtor 2
    (Spouse, if filing)             First Name                      Middle Name                    Last Name

     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                                                                             0     Check if this is an
                                                                                                                                                                  amended filing



    Official Form 106A/B
    Schedule A/B: Prooertv                                                                                                                                       12/15
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?


       • No. Go to Part 2.

       o Yes. Where is the property?
                Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       DNo

       • Yes


                                Ford                                                                                                Do not deduct secured claims or exemptions. Put
      3.1 Make:                                                        Who has an interest in the property? Check one
                                                                                                                                    the amount of any secured claims on Schedule D:
              Model:            Fusion                                 • Debtor 1 only                                              Creditors Who Have Claims Secured by Property.
              Year:             2011                                   o Debtor 2 only                                              Current value of the      Current value of the
              Approximate mileage:                    140,000          o Debtor 1 and Debtor 2 only                                 entire property?          portion you own?
              Other information:                                       o At least one of the debtors and another
              Fair condition
                                                                       o Check if this is community property                                  $2,200.00                  $2,200.00
                                                                            (see instructions)



    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

           No
       o Yes

     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
        pages you have attached for Part 2. Write that number here .............................................................................                      $2,200.00


     lFT        Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                     Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
    6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
       ONo
    Official Form 106NB                                                             Schedule A/B: Property                                                                       page 1
    Software Copyright    (C)   1996-2018 Best Case, LLC - w.beatcase.com                                                                                            Beat Case Bankruptcy
Filed 01/22/19                                                              Case 19-90048                                                                          Doc 1
    Debtor 1        Christopher S. Haubruge                                                              Case number (if known)


       • Yes. Describe       .....




                                      I Household goods and furnishings, bed and two dressers                           I                               $100•00



       Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   including cell phones, cameras, media players, games
       DNo
       • Yes. Describe       .....




                                      I TV, computer, printer, cell phone                                               I                               $600.00



       Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
           No
       o Yes. Describe
       Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
       • No
       o Yes. Describe
          Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
       o Yes. Describe       .....




          Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
        • Yes. Describe      .....




                                       I Everyday clothes and shoes                                                     I                               $100.00


          Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        • No
        o Yes. Describe      .....




          Non-farm animals
          Examples: Dogs, cats, birds, horses
            No
        o Yes. Describe      .....




          Any other personal and household items you did not already list, including any health aids you did not list
        •No
        o Yes. Give specific information

           Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
           for Part 3. Write that number here                                                                                                       $800.00



    I1i        Describe Your Financial Assets
     Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.



    Official Form 106A/13                                               Schedule NB: Property                                                               page 2
    Software Copyright (c) 1996-2018 Best Case, LLC -waw.bestcase.com                                                                            Best Case Bankruptcy
Filed 01/22/19                                                                                             Case 19-90048                                                               Doc 1
    Debtor 1          Christopher S. Haubruge                                                                                               Case number (if known)

         Cash
         Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
          No
        • Yes     ...............................................................................................................




                                                                                                                                               Cash                            $6.00


         Deposits of money
          Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.
        DNo
                                                                       Institution name:
        • Yes


                                                    17.1.       Checking                                  Bank of America                                                   $500.00


         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        •No
        O   Yes                                               Institution or issuer name:

         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
         joint venture
            No
        o Yes. Give specific information about them                             ...................


                                                        Name of entity:                                                                      % of ownership:

         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        •No
        o Yes. Give specific information about them
                                                        Issuer name:

         Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        UNo
        o Yes. List each account separately.
                                                    Type of account:                                      Institution name:

         Security deposits and prepayments
         Your share of all unused deposits you have made so that you may continue service or use from a company
         Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        • No
        o Yes                                                                                             Institution name or individual:

         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        •No
        o Yes                               Issuer name and description.

        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        •No
        o Yes     .............
                                            Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
            No
        0   Yes. Give specific information about them...

         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
        0   Yes. Give soecific information about them...
    Official Form 106A/13                                                                         Schedule A/B: Property                                                        page 3
    Software Copyright (c) 1996-2018 Best Case, LLC - we,w.bestcase.com                                                                                              Best Case Bankruptcy
Filed 01/22/19                                                                               Case 19-90048                                                                                       Doc 1
    Debtor 1          Christopher S. Haubruge                                                                                             Case number (if known)


          Licenses, franchises, and other general intangibles
          Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          • No
          o Yes. Give specific information about them...
    Money or property owed to you?                                                                                                                                      Current value of the
                                                                                                                                                                        portion you own?
                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                        claims or exemptions.

          Tax refunds owed to you
             No
          o Yes. Give specific information about them, including whether you already filed the returns and the tax years

          Family support
          Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
          • No
          o Yes. Give specific information ......

          Other amounts someone owes you
          Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                    benefits; unpaid loans you made to someone else
          •No
          o Yes. Give specific information..
           Interests in insurance policies
            Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
             No
          o Yes. Name the insurance company of each policy and list its value.
                                                  Company name:                                                               Beneficiary:                               Surrender or refund
                                                                                                                                                                         value:

          Any interest in property that is due you from someone who has died
          If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
          someone has died.
          • No
          o Yes. Give specific information..
           Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
           Examples: Accidents, employment disputes, insurance claims, or rights to sue
             No
          o Yes. Describe each claim .........
           Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
          • No
          o Yes. Describe each claim
           Any financial assets you did not already list
          •No
          o Yes. Give specific information..
            Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
            for Part 4. Write that number here .....................................................................................................................   .$ 506.00

     •.         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

          Do you own or have any legal or equitable interest in any business-related property?
       • No. Go to Part 6.
       0    Yes. Go to line 38.


    Official Form 106A/B                                                              Schedule A/B: Property                                                                               page 4
    Software Copyright (c) 1996-2018 Best Case, LLC -          .bestcase.com                                                                                                    Best Case Bankruptcy
Filed 01/22/19                                                                                  Case 19-90048                                                                                 Doc 1
    Debtor 1          Christopher S. Haubruge                                                                                                  Case number (if known)



    IflI Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.

    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          • No. Go to Part 7.
          0 Yes. Go to line        47.



    I1iIi             Describe All Property You Own or Have an Interest in That You Did Not List Above

         Do you have other property of any kind you did not already list?
         Examples: Season tickets, country club membership
        UNo
        o Yes. Give specific information.........
           Add the dollar value of all of your entries from Part 7. Write that number here                                                                                        $0.00


    I!ijL            List the Totals of Each Part of this Form

            Part 1: Total real estate, line 2 ......................................................................................................................                 $0.00
            Part 2: Total vehicles, line 5                                                                             $2,200.00
            Part 3: Total personal and household items, line 15                                                           $800.00
            Part 4: Total financial assets, line 36                                                                       $506.00
            Part 5: Total business-related property, line 45                                                                  $0.00
            Part 6: Total farm- and fishing-related property, line 52                                                         $0.00
            Part 7: Total other property not listed, line 54                                            +                     $0.00

            Total personal property. Add lines 56 through 61...                                                        $3,506.00             Copy personal property total        $3,506.00

            Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $3,506.00




    Official Form 106AI13                                                                Schedule A/B: Property                                                                        page 5
    Software Copyright (c) 1 996-2018 Best Case, LLC - waw.bestcase.com                                                                                                     Best Case Bankruptcy
Filed 01/22/19                                                                    Case 19-90048                                                                              Doc 1


    Debtor 1                Christopher S. Haubruge
                             First Name                       Middle Name                      Last Name

    Debtor 2
    (Spouse if, filing)      First Name                       Middle Name                      Last Name


    United States Bankruptcy Court for the:             EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                                0 Check if this is an
                                                                                                                                                 amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                      4/16

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form 106AIB) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

    I1              Identify the Property You Claim as Exempt

         Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

          • You are claiming state and federal nonbankruptcy exemptions.                 11 U.S.C.   § 522(b)(3)
          o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
          For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

          Brief description of the property and line on          current value of the      Amount of the exemption you claim         Specific laws that allow exemption
          Schedule AIB that lists this property                  portion you own
                                                                 Copy the value   from     Check only one box for each exemption.
                                                                 Schedule NB
          2011 Ford Fusion 140,000 miles
          Fair condition
                                                                            $2,200.00      •                               $1.00     C.C.P. §703.140(b)(2)

          Linefrom Schedule A/B: 3.1                                                       0     100% of fair market value, upto
                                                                                                 any applicable statutory limit


          Household goods and furnishings,                                   $100.00       •                            $100.00      C.C.P.   § 703.140(b)(3)
          bed and two dressers
          Line from Schedule A,B: 6.1                                                      0      100% of fair market value, up to
                                                                                                  any applicable statutory limit


          TV, computer, printer, cell phone
                                                                             $600.00       U                            $600.00      C.C.P.   § 703.140(b)(3)
          Line from Schedule A/B: 7.1
                                                                                           o      100% of fair market value, up to
                                                                                                  any applicable statutory limit


          Everyday clothes and shoes                                         $100.00       U                            $ioo.00      C.C.P.   § 703.140(b)(3)
          Line from Schedule A/B:         11.1
                                                                                           o      100% of fair market value, up to
                                                                                                  any applicable statutory limit


          Cash                                                                  $6.00      •                                $6.00    C.C.P.   § 703.140(b)(5)
          Line from Schedule A/B: 16.1
                                                                                           o      100% of fair market value, upto
                                                                                                  any applicable statutory limit




    Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                            page 1 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                       Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                          Doc 1
    Debtor   1    Christopher S. Haubruge                                                                 Case number (if known)

         Brief description of the property and line on          Current value of the   Amount of I    exemption you                     c
         Schedule A/B that lists this property                  portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                          i'D


         Checking: Bank of America                                        $500.00      U                            $500.00        C.C.P. § 703.140(b)(5)
         Line from Schedule A/B: 17.1
                                                                                       0    100% of fair market value, upto
                                                                                            any applicable statutory limit


    3. Areyou claiming a homestead exemption of more than $160,375?
        (Subject to adjustment on 4/01/19 and every 3 years after that for cases flied on or after the date of adjustment.)
         UNo

         o       Yes. Did you acquire the property covered by the exemption within 1215 days before you filed this case?
                 o     No
                 o     Yes




    Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                      page 2 of 2
    Software Copyright (c) 1996-2018 Best Case, LLC -w.bestcase.com                                                                                  Best case Bankruptcy
Filed 01/22/19                                                                         Case 19-90048                                                                                Doc 1


    Debtor 1                       Christopher S. Haubruge
                                   First Name                        Middle Name                      Last Name

    Debtor 2
    (Spouse if, filing)            First Name                        Middle Name                     Last Name


    United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA


    Case number
    (if known)                                                                                                                                       O Check if this is an
                                                                                                                                                         amended filing


    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                             12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
      Do any creditors have claims secured by your property?
          o No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          • Yes. Fill in all of the information below.

    I1              List All Secured Claims
                                                                                                                   Column A               Column B               Cnlumn C
       List all secured claims. If a creditor has more than one secured claim, list the creditor separately
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As       Amount of claim        Value of collateral    Unsecured
    much as possible, list the claims in alphabetical order according to the creditor's name.                      Do not deduct the      that supports this     portion
                                                                                                                   value of collateral.   claim                  If any
            Toyota Financial
    21                                                                                                                   $3,567.00                $2,200.00           $1,367.00
            Services                                       Describe the property that secures the claim:
            Creditofs Name                                 2011 Ford Fusion 140,000 miles
                                                           Fair condition
            P0 Box 5855
                                                           As of the date you file, the claim is: Check all that
            Carol Stream, IL                               apply.
            60197-5855                                     o Contingent
            Number, Street, City, State & Zip Code         o Unliquidated
                                                           o Disputed
    Who owes the debt? Check one.                          Nature of lien. Check all that apply.

     • Debtor 1 only                                        • An agreement you made (such as mortgage or secured
     o Debtor 2 Only                                            car loan)

     o Debtor 1 and Debtor 2 only                          o Statutory lien (Such as tax lien, mechanic's lien)
     o At least one of the debtors and another             o Judgment lien from a lawsuit
     o Check if this claim relates to a                    o Other (including a right to offset)
          community debt

     Date debt was incurred             2014                        Last.4 digits of account number        8226



      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $3,567.00
      If this is the last page of your form, add the dollar value totals from all pages.
      Write that number here:

    17-TM List Others to Be Notified for a Debt That You Already Listed
     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
     trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
     than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
     debts in Part 1, do not fill out or submit this page.




    Official Form 106D                                     Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 1
    Software Copyright    (C)   1996-2018 Best Case. LLC - ww.bestcase.com                                                                                        Best Case Bankruptcy
Filed 01/22/19                                                                         Case 19-90048                                                                                    Doc 1


    Debtor 1                     Christopher S. Haubruge
                                 First Name                     Middle Name                       Last Name

    Debtor 2
    (Spouse if, filing)          First Name                     Middle Name                       Last Name

    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                                          O   Check if this is an
                                                                                                                                                            amended filing


    Official Form 1 06 ElF
    Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                 12/15
    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
    any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule NB: Property (Official Form I06NB) and on
    Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
    Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
    left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
    name and case number (if known).

    I1              List All of Your PRIORITY Unsecured Claims
     I. Do any creditors have priority unsecured claims against you?
          0   No. Go to Part 2.

          • Yes.
     2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
         identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
          possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
          Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
          (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                               Total claim       Priority            Nonpriority
                                                                                                                                                 amount              amount

                 Alissa Haubruge                                        Last 4 digits of account number       3746                  $30,000.00        $30,000.00                   $0.00
                 Priority Creditor's Name
                 5406 Feather Ct.                                       When was the debt incurred?           09/2017
                 Riverbank, CA 95367
                 Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.                           o Contingent
            • Debtor 1 only                                             o Unliquidated
            o Debtor 2 only                                             o Disputed
            o Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

            0 At least one of the debtors and another                   • Domestic support obligations

            0    Check if this claim is for a community debt            o Taxes and certain other debts you owe the government
            Is the claim subject to offset?                             o Claims for death or personal injury while you were intoxicated
                 No                                                     o Other. Specify
            o Yes                                                                            Back child support

                 Carrie Biondi                                          Last 4 digits of account number       1680                  $15,000.00        $15,000.00                   $0.00
                 Priority Creditor's Name
                 122 Briar Cliff Dr.                                    When was the debt incurred?
                 Folsom, CA 95630
                 Number Street City State ZIp Code                      As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.                           0   Contingent
            •    Debtor 1 only                                          0   Unliquidated

            o Debtor 2 only                                             0   Disputed

            o Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

            o At least one of the debtors and another                   U   Domestic support obligations

            O    Check if this claim is for a community debt            0 Taxes and certain other debts you owe the government
            Is the claim subject to offset?                             0 Claims for death or personal injury while you were intoxicated
            •    No                                                     0   Other. Specify
            o Yes                                                                            Back child support


    Official Form 106 ElF                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 1 of 7
    Software Copyright (c) 1996-2018 Beat Case, LLC - ww.bestcaae.com                                                  44518                                          Best Case Bankruptcy
Filed 01/22/19                                                                          Case 19-90048                                                                                     Doc 1
    Debtor 1       Christopher S. Haubruge                                                                       Case number (if known)

               IRS                                                       Last 4 digits of account number       3751               $3,162.00             $3,162.00                   $0.00
               Priority Creditors Name
                                                                         When was the debt incurred?           2016
               Fresno, CA 93888-0025
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.                              o Contingent
           • Debtor 1 only                                               o Unliquidated
           O   Debtor 2 only                                             O   Disputed

           o Debtor 1 and Debtor 2 only                                  Type of PRIORITY unsecured claim:

           o At least one of the debtors and another                     o Domestic support obligations
           o Check if this claim is for a community debt                 • Taxes and certain other debts you owe the government
           Is the claim subject to offset?                               o Claims for death or personal injury while you were intoxicated
               No                                                        o Other. Specify
           o Yes                                                                                Back taxes

    EMM             List All of Your NONPRIORITY Unsecured Claims
         Do any creditors have nonpriority unsecured claims against you?

         o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
         • Yes.

         List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
         unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
         than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
         Part 2.
                                                                                                                                                                 Total claim

               American First Finance.com                                    Last 4 digits of account number       9451                                                      $2,533.00
               Nonpriority Creditor's Name
               P0 Box 565848                                                 When was the debt incurred?           0212016
               Dallas, TX 75356
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               O    Debtor 2 only                                            O   Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
               O    Yes                                                      • Other. Specify      Personal loan




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                                    Page 2 of 7
    Soft*are Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
Filed 01/22/19                                                                    Case 19-90048                                                                             Doc 1
    Debtor 1 Christopher S. Haubruge                                                                        Case number      (t known)


              Best Buy/Citibank                                         Last 4 digits of account number        7554                                           $1,799.00
              Nonpriority Creditors Name
              P0 Box 790441                                             When was the debt incurred?            0112013
              Saint Louis, MO 63179
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                           o Contingent
              o Debtor 2 only                                           o Unliquidated
              O   Debtor 1 and Debtor 2 only                            o Disputed
              0   At least one of the debtors and another               Type of NONPRiORiTY unsecured ciaim:

              O Check if this claim is for a community                  o Student loans
              debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

              • No                                                      0   Debts to pension or profit-sharing plans, and other similar debts

              o Yes                                                     U   Other. Specify    Credit card


              Care Credit/Synchrony Bank                                Last 4 digits of account number        9830                                           $3,019.00
              Nonpriority Creditors Name
              P0 Box 960061                                             When was the debt incurred?            10/2016
              Orlando, FL 32896-0061
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                           O   Contingent
              o Debtor 2 only                                           o Unliquidated
              o Debtor 1 and Debtor 2 only                              o Disputed
              0   At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

              o  Check if this ciaim is for a community                 o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

              UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                     • Other. Specify      Credit card


              Chase Bank                                                Last 4 digits of account number        0000                                             $430.00
              Nonpriority Creditors Name
              2609 McHenry Ave.                                         When was the debt incurred?            11/2003
              Modesto, CA 95350
              Number Street City State ZIp Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              • Debtor 1 only                                           o Contingent
              O   Debtor 2 only                                         O   Unliquidated
              0   Debtor 1 and Debtor 2 only                            O   Disputed

              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                  0   Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              is the ciaim subject to offset?                           report as priority claims

               •No                                                      O   Debts to pension or profit-sharing plans, and other similar debts

              DYes                                                      • Other. Specify      Banking fees




    Official Form 106 ElF                                   Schedule E/F: Creditors Who Have Unsecured Ciaims                                                    Page 3 of 7
    Software Copyright (c) 1996-2018 Best Case, LLC - ww.bestcase.com                                                                                     Best Case Bankruptcy
Filed 01/22/19                                                                         Case 19-90048                                                                            Doc 1
    Debtor 1 Christopher S. Haubruge                                                                             Case number (if known)

              Check Into Cash                                                Last 4 digits of account number       HX3G                                                897.00
              Nonpriority Creditors Name
              2519 Coffee Rd., #101                                          When was the debt incurred?           05/2018
              Modesto, CA 95355
              Number Street City State Zip Code                              As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

              U   Debtor 1 only                                              o Contingent
              o Debtor 2 only                                                o Unliquidated
              o Debtor 1 and Debtor 2 only                                   o Disputed
              o At least one of the debtors and another                      Type of NONPRIORITY unsecured claim:

              o Check if this claim is for a community                       o Student loans
              debt                                                           0 Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                                report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         U   Other. Specify    Personal loan


               Dynamic Recovery Solutions                                    Last 4 digits of account number       8139                                              $377.00
              Nonpriority Creditors Name
              P0 Box 25759                                                   When was the debt incurred?            11/2016
              Greenville, SC 29616-0759
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                               0   Contingent

               o Debtor 2 only                                               0   Unliquidated

               o Debtor 1 and Debtor 2 only                                  O   Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      o Student loans
              debt                                                           o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

               •No                                                           o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                         • Other. Specify      Credit card


               Farmar Law Group PC                                           Last 4 digits of account number        9823                                               144.00
               Nonpriority Creditors Name
               P0 Box 788                                                    When was the debt incurred?
               Belmar, NJ 07719
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.

               • Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               o Unliquidated
               o Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                      0   Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims

                   No                                                        0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                         • Other. Specify      Personal loan




    Official Form 106 ElF                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 7
    Software Copyright   (C)   1996-2018 Best Case, LLC - wnw.bestcase.com                                                                                     Best Case Bankruptcy
Filed 01/22/19                                                                      Case 19-90048                                                                              Doc 1
    Debtor 1 Christooher S. Haubruae                                                                          Case number      (if known)


              Feriman Law Firm                                            Last4digits of account number                                                            $491.00
              Nonpriority Creditors Name
              4120 Dale Rd., Ste. J8, #184                                When was the debt incurred?
              Modesto, CA 95356
              Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               •   Debtor 1 only                                          D   Contingent

              o Debtor 2 only                                             0   Unhiquidated

               0   Debtor 1 and Debtor 2 only                             0   Disputed

              o At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

              o Check if this claim is fora community                     0   Student loans
              debt                                                        0  Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                             report as priority claims

               •   No                                                     0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                      U   Other. Specify   Collections


               First Choice Physician Partners                            Last 4 digits of account number        4035                                              $225.00
              Nonpriority Creditors Name
              P0 Box 14000                                                When was the debt incurred?            03/2018
              Attn. 19406X
              Belfast, ME 04915-4033
              Number Street City State Zip Code                           As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               •   Debtor 1 only                                          0   Contingent

               o Debtor 2 only                                            0   Unliquidated
               o Debtor 1 and Debtor 2 only                               0   Disputed
               o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                   0   Student loans
              debt                                                        0  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority claims

               •   No                                                     0   Debts to pension or profit-sharing plans, and other similar debts

               O   Yes                                                    0   Other. Specify   Medical


    4.1        Rebecca A. Roberson, Attorney at
    0          Law                                                        Last 4 digits of account number                                                        $1,500.00
               Nonpriority Creditors Name
              418 13th St., Ste. B                                        When was the debt incurred?            0212016
              Modesto, CA 95354
               Number Street City State ZIp Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               •   Debtor 1 only                                 .        0   Contingent
               o Debtor 2 only                                            0   Unliquidated

               o Debtor 1 and Debtor 2 only                               0   Disputed
               o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

               o Check if this claim is for a community                   0   Student loans
               debt                                                       0  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                            report as priority claims

               •   No                                                     0   Debts to pension or profit-sharing plans, and other similar debts

               o   Yes                                                    U   Other. Specify   Attorney fees




    Official Form 106 ElF                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 7
    Software Copyright (C) 1996-2018 Best Case, LLC - wnw.bestcase.corn                                                                                      Best Case Bankruptcy
Filed 01/22/19                                                                       Case 19-90048                                                                                        Doc 1
    Debtor 1       Christopher S. Haubruge                                                                     Case number      (if known)


    4.1
    [j Verizon Wireless                                                  Last 4 digits of account number          0001                                                      $1 ,l 78.00
               Nonpriority Creditor's Name
              One Verizon Way                                            When was the debt incurred?
              Basking Ridge, NJ 07920
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

               • Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           o Unliquidated
               o Debtor 1 and Debtor 2 Only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              0 Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims

               •No                                                       0     Debts to pension or profit-sharing plans, and other similar debts

               0   Yes                                                   U     Other. Specify    Cell phone bill


    I1             List Others to Be Notified About a Debt That You Already Listed
    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.
     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
    Cavalry Portfolio                                            Line    4.3   of (Check one):                0   Part 1 Creditors with Priority Unsecured Claims
    P0 Box 27288                                                                                              U   Part 2: Creditors with Nonpriority Unsecured Claims
    Tempe, AZ 85285
                                                                  Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
    ERC                                                           Line   4.11   of (Check one):               0   Part 1: Creditors with Priority Unsecured Claims
    P0 Box 23870                                                                                              • Part 2: Creditors with Nonpriority Unsecured Claims
    Jacksonville, FL 32241
                                                                  Last 4 digits of account number

     Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
    Midland Funding, LLC                                          Line   4.2   of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
    8875 Aero Dr., #200                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
    San Diego, CA 92123
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Valley First Credit Union                                     Line   4.8   of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
    P0 Box 4519                                                                                               U   Part 2: Creditors with Nonpriority Unsecured Claims
    Carol Stream, IL 60197
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    Velocity Investments LLC                                      Line   4.7   of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
    Route 34, 404A  #                                                                                         U   Part 2: Creditors with Nonpriority Unsecured Claims
    Wall Township, NJ 0771 9-91 47
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     Walmart/Synchrony Bank                                       Line   4.6   of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
     P0 Box 530927                                                                                            • Part 2: Creditors with Nonpriority Unsecured Claims
     Atlanta, GA 30353-0927
                                                                  Last 4 digits of account number

     Name and Address                                             On which entry in Part I or Part 2 did you list the original creditor?
     Winn Law Group                                               Line   4.3   of (Check one):                0   Part 1: Creditors with Priority Unsecured Claims
     110 E. Wilshire Ave., #212                                                                               U   Part 2: Creditors with Nonpriority Unsecured Claims
     Fullerton, CA 92832-1109
                                                                  Last 4 digits of account number


    OMM Add the Amounts for Each Type                      of Unsecured Claim


    Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 6 of 7
    Software Copyright (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                                    Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                            Doc 1
     Debtor 1    Christopher S. Haubruge                                                                   Case number (if known)

    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                               Total Claim
                            6a. Domestic support obligations                                                 6a.      $                 45,000.00
            Total
          claims
      from Part I           6b. Taxes and certain other debts you owe the government                         6b.      $                      3,162.00
                                 Claims for death or personal injury while you were intoxicated              6c.      $                          0.00
                                 Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                          0.00

                                 Total Priority. Add lines 6a through 6d.                                             $                 48,162.00

                                                                                                                               Total Claim
                                 Student loans                                                                        $                          0.00
            Total
          claims
      from Part 2                Obligations arising out of a separation agreement or divorce that
                                 you did not report as priority claims                                       6g.      $                          0.00
                                 Debts to pension or profit-sharing plans, and other similar debts           6h.      $                          0.00
                                 Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                                                                                                                      $                 i
                                 here.


                                 Total Nonpriority. Add lines 6f through 6i.                                 6j.    1$                  18,593.00




    Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 7 of 7
    Software Copyright (C) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                    Best Case Bankruptcy
Filed 01/22/19                                                                              Case 19-90048                                                                     Doc 1


    Debtor 1                         Christopher S. Haubruge
                                     First Name                          Middle Name              Last Name

     Debtor 2
    (Spouse if, filing)               First Name                         Middle Name              Last Name


     United States Bankruptcy Court for the:                       EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)                                                                                                                                O   Check if this is an
                                                                                                                                                   amended filing



    Official Form I 06G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                            12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

               Do you have any executory contracts or unexpired leases?
               • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
               O   Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AIB:Property (Official Form 106 A/B).

    2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
               example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
               and unexpired leases.


                Person or company with whom you have the contract or lease                           State what the contract or lease is for
                                      Name, Number, Street, City, State and ZIP Code

         2.1
                   Name



                   Number          Street


                   City                                         State                  ZIP Code
         2.2
                   Name



                   Number          Street


                   City                                         State                  ZIP Code
         2.3
                   Name



                   Number          Street


                   City                                         State                  ZIP Code
         2.4
                   Name



                   Number          Street


                   City                                         State                  ZIP Code
         2.5
                   Name



                   Number           Street


                   City                                         State                  ZIP Code




    Official Form 106G                                         Schedule G: Executory Contracts and Unexpired Leases                                                Page 1 of 1
    Software Copyright      (C)   1996-2018 Best Case, LLC - aww.bestcase.com                                                                                Best Case Bankruptcy
Filed 01/22/19                                                                       Case 19-90048                                                                    Doc 1


    Debtor 1                    Christopher S. Haubruge
                                First Name                            Middle Name           Last Name

    Debtor 2
    (Spouse if, filing)                                               Middle Name               Name


    United States Bankruptcy Court for the:                  EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                         O Check if this is an
                                                                                                                                           amended filing


    Official Form 106H
    Schedule H: Your Codebtors                                                                                                                              12/15


    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
    people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
    fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
    your name and case number (if known). Answer every question.

              Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

              No
          o Yes
            Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
          Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

          0 No. Go to line 3.
          • Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


                    •No
                    0 Yes.

                             In which community state or territory did you live?                            . Fill in the name and current address of that person.


                           Name of your spouse, former spouse, or legal equivalent
                           Number, Street, City, State & Zip Code


          In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
          in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
          Form 106D), Schedule E/F (Official Form I06EIF), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
          out Column 2.

                    Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt
                   Name, Number, Street, City, State and ZIP Code                                           Check all schedules that apply:

                                                                                                            o Schedule D, line
                    Name
                                                                                                            o Schedule E/F, line
                                                                                                            0 Schedule G, line
                    Number             Street
                    City                                      State                          ZIP Code




                                                                                                            0 Schedule D, line
                    Name
                                                                                                            0 Schedule E/F, line
                                                                                                            0 Schedule G. line
                    Number             Street
                    City                                      State                          ZIP Code




    Official Form 106H                                                                  Schedule H: Your Codebtors                                       Page 1 of 1
    Software Copyright (c) 1996-2018 Best Case, LLC -       .bestcase.com                                                                            Best Case Bankruptcy
Filed 01/22/19                                                        Case 19-90048                                                                                   Doc 1




    Debtor 1                      Christopher S. Haubruge

    Debtor 2
    (Spouse, if filing)

    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                              Check if this is:
    (If known)
                                                                                                             o   An amended filing
                                                                                                             o   A supplement showing postpetition chapter
                                                                                                                 13 income as of the following dte:

    Official Form 1061                                                                                           MM/DD/YYYY

    Schedule I: Your Income                                                                                                                                   12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                          Describe Employment

    1. Fill in your employment
         information.                                                  (Debtorl                                                       n on -fili ng

           If you have more than one job,                               • Employed                                  0 Employed
           attach a separate page with           Employment status*
                                                                        0 Not employed                              0 Not employed
           information about additional
           employers.
                                                 Occupation             Server
           Include part-time, seasonal, or
           self-employed work.                   Employer's name        BJ's

            Occupation may include student Employer's address
                                                                        3401 Dale Rd., #483
            or homemaker, if it applies.
                                                                        Modesto, CA 95356

                                                 How long employed there?         1.5 years
                                                                                  *See Attachment for Additional Employment Information

    IThIi                 Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                            EFor Dei1             For Debtor 2 or
                                                                                                                              I   non-filing spouse

            List monthly gross wages, salary, and commissions (before all payroll
            deductions). If not paid monthly, calculate what the monthly wage would be.          2.     $        3,150.00         $                    N/A

            Estimate and list monthly overtime pay.                                                    +$              0.00       *$                   N/A

            Calculate gross Income. Add line 2 + line 3.                                                $     3,150.00                 $              N/A




    Official Form 1061                                                       Schedule 1: Your Income                                                         page 1
Filed 01/22/19                                                         Case 19-90048                                                                                Doc 1


    Debtor 1    Christopher S. Haubruge                                                                 Case number (if known)



                                                                                                            For Debtor I             [r          ioT
                                                                                                                                     non-filing spouse
          Copy line4 here                                                                       4.          $       3,150.00         $              N/A

    5.    List all payroll deductions:
          5a.   Tax, Medicare, and Social Security deductions                                   5a.  $                684.00   $                    N/A
          Sb.   Mandatory contributions for retirement plans                                    5b.  $                     0.00$                    N/A
          5c.   Voluntary contributions for retirement plans                                    5c.  $                     0.00$                    N/A
          5d.   Required repayments of retirement fund loans                                         $                     0.00$                    N/A
          Se.   Insurance                                                                            $                     0.00$                    N/A
          Sf.   Domestic support obligations                                                         $              2,050.00   $                    N/A
                Union dues                                                                      5g.  $                  0.00   $                    N/A
                Other deductions. Specify:                                                      5h.+ $                  0.00 + $                    N/A
    6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5ei-5fi-5g+5h.                      6.      $           2,734.00          $             N/A
    7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $             416.00          $             N/A
    8.    List all other income regularly received:
          8a.    Net income from rental property and from operating a business,
                 profession, or farm
                 Attach a statement for each property and business showing gross
                 receipts, ordinary and necessary business expenses, and the total
                 monthly net income.                                                            8a.         $              0.00       $             N/A
          8b.    Interest and dividends                                                                     $              0.00       $             N/A
                 Family support payments that you, a non-filing spouse, or a dependent
                 regularly receive
                 Include alimony, spousal support, child support, maintenance, divorce
                 settlement, and property settlement.                                           8c.         $              0.00       $             N/A
          8d.    Unemployment compensation                                                      8d.         $              0.00       $             N/A
          8e.    Social Security                                                                8e.         $              0.00       $             N/A
                 Other government assistance that you regularly receive
                 Include cash assistance and the value (if known) of any non-cash assistance
                 that you receive, such as food stamps (benefits under the Supplemental
                 Nutrition Assistance Program) or housing subsidies.
                 Specify:                                                                       8f.  $                     0.00       $             N/A
                 Pension or retirement income                                                   8g.  $                     0.00       $             N/A
                 Other monthly income. Specify:                           .                     8h.+ $                     0.00     + $             N/A

    9.    Add all other income. Add lines 8ai-8b+8c+8d+8e+8f+8g+8h.                              9.     $                  0.00       $              N/A


          Calculate monthly income. Add line 7 + line 9.                                       10. $             416.00     +   $          N/A = $         416.00
          Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
          State all other regular contributions to the expenses that you list in Schedule J.
          Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
          other friends or relatives.
          Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
          Specify:                                                                                                                  11. +$                   0.00

          Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
          Write that amount on the Summa,y of Schedules and Statistical Summaiy of Certain Liabilities and Related Data, if it
          applies                                                                                                                           12. $          416.00

                                                                                                                                                 Combined
                                                                                                                                                 monthly income
          Do you expect an increase or decrease within the year after you file this form?
          O     No.
          •       Yes. Explain:   I Minimum wage increase by $1 at both jobs.




    Official Form 1061                                                        Schedule 1: Your Income                                                      page 2
Filed 01/22/19                                       Case 19-90048                                                     Doc 1


    Debtor 1   Christopher S. Haubruge                                             Case number   (if known)




                                                    Official Form B 61
                                    Attachment for Additional Employment Information

    Debtor
    Occupation            Caregiver
    Name of Employer      IHSS
    How long employed     1.5 years
    Address of Employer   3525 Coffee Rd.
                          Modesto, CA 95355




    Official Form 1061                                   Schedule 1: Your Income                              page 3
Filed 01/22/19                                                                Case 19-90048                                                                           Doc 1




      Debtor 1                 Christopher S. Haubruge                                                               Check if this is:
                                                                                                                     O    An amended filing
      Debtor 2                                                                                                       O    A supplement showing postpetition chapter
      (Spouse, if filing)                                                                                                 13 expenses as of the following date:

      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                                MM/DD/YYYY

      Case number
      (If known)



      Official Form 106J
      Schedule J: Your Expenses                                                                                                                                  12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

         Ii          Describe Your Household
              Is this a joint case?

              • No. Go to line 2.
              o Yes. Does Debtor 2 live in a separate household?
                       DNo
                       0    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

              Do you have dependents? • No

              Do not list Debtor 1 and         0   Yes   Fill out this information for      Dependent's relationship to        Dependent's      Does dependent
              Debtor 2.                                  each dependent    ..............   Debtor I or Debtor 2               age              live with you?

              Do not state the                                                                                                                  ONo
              dependents names.                                                                                                                 o Yes
                                                                                                                                                DNo
                                                                                                                                                o Yes
                                                                                                                                                DNo
                                                                                                                                                o Yes
                                                                                                                                                ONo
                                                                                                                                                o Yes
              Do your expenses include                • No
              expenses of people other than
              yourself and your dependents?              Yes

                 Estimate Your Ongoing Monthly Expenses
      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.

      Include expenses paid for with non-cash government assistance if you know
      the value of such assistance and have included it on Schedule!: Your Income
      (Official Form 1061.)


      4. The rental or home ownership expenses for your residence. Include first mortgage
           payments and any rent for the ground or lot.                                                              4. $                           250.00

              If not included in line 4:

                 Real estate taxes                                                                                  4a. $                               0.00
                 Property, homeowner's, or renter's insurance                                                       4b. $                               0.00
                 Home maintenance, repair, and upkeep expenses                                                      4c. $                               0.00
                 Homeowner's association or condominium dues                                                        4d. $                               0.00
      5. Additional mortgage payments for your residence, such as home equity loans                                  5. $                               0.00




     Official Form 106J                                                     Schedule J: Your Expenses                                                            page 1
Filed 01/22/19                                                             Case 19-90048                                                                                      Doc 1


      Debtor 1     Christopher S. Haubruge                                                                  Case number (if known)

     91    Utilities:
           6a.     Electricity, heat, natural gas                                                                 6a.$                                   65.00
           6b.    Water, sewer, garbage collection                                                                   $                                   20.00
                  Telephone, cell phone, Internet, satellite, and cable services                                 6c. $                                  100.00
           6d.     Other. Specify:                                                                              6d. $                                     0.00
           Food and housekeeping supplies                                                                            $                                 250.00
           Childcare and children's education costs                                                                  $                                     0.00
           Clothing, laundry, and dry cleaning                                                                       $                                   40.00
           Personal care products and services                                                                       $                                   30.00
           Medical and dental expenses                                                                               $                                   40.00
           Transportation, Include gas, maintenance, bus or train fare.
           Do not include car payments.                                                               $                                                 300.00
           Entertainment, clubs, recreation, newspapers, magazines, and books                         $                                                    0.00
           Charitable contributions and religious donations                                           $                                                    0.00
           Insurance.
           Do not include insurance deducted from your pay or included in lines 4 or 20.
           15a. Life insurance                                                                  iSa. $                                                     0.00
           15b. Health insurance                                                                15b. $                                                     0.00
           15c. Vehicle insurance                                                                      $                                                120.00
                  Other insurance. Specify:                                                     15d. $                                                     0.00
           Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
           Specify:                                                                             16. $                                                      0.00
           Installment or lease payments:
           17a. Car payments for Vehicle 1                                                      17a. $                                                  284.00
           17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
           17c. Other. Specify:                                                                17c. $                                                      0.00
           17d. Other. Specify:                                                                17d. $                                                      0.00
           Your payments of alimony, maintenance, and support that you did not report as
           deducted from your pay on line 5, Schedule!, Your Income (Official Form 1061).              $                                                   0.00
           Other payments you make to support others who do not live with you.                         $                                                   0.00
           Specify:
           Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
           20a. Mortgages on other property                                                     20a. $                                                     0.00
           20b. Real estate taxes                                                                      $                                                   0.00
                  Property, homeowner's, or renter's insurance                                   20c. $                                                    0.00
           20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
           20e. Homeowner's association or condominium dues                                     20e. $                                                     0.00
           Other: Specify:                                                                        21. +$                                                   0.00

           Calculate your monthly expenses
               Add lines 4 through 21.                                                                                      $                      1,499.00
               Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                              $
                  Add line 22a and 22b. The result is your monthly expenses.                                                $                      1,499.00
      23. Calculate your monthly net income.
                Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $                                 416.00
                Copy your monthly expenses from line 22c above.                                                  23b. -$                              1,499.00

                   Subtract your monthly expenses from your monthly income.                                             I                                             I
                   The result is your monthly net income.                                                        23c. $                              - 1,083.00

      24. Do you expect an increase or decrease in your expenses within the year after you file this form?
           For example do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
           modification to the terms of your mortgage?
           •No.
           0     Yes.         I Explain here:                                                                                                                                      I




     Official Form 106J                                                  Schedule J: Your Expenses                                                                        page 2
Filed 01/22/19                                                                     Case 19-90048                                                                              Doc 1




    Debtor 1                         Christopher S. Haubruge
                                     First Name                      Middle Name              Last Name

    Debtor 2
    (Spouse if, filing)              First Name


    United States Bankruptcy Court for the:                     EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                              o   Check if this is an
                                                                                                                                                amended filing




    Official Form 106 Dec
    Declaration About an Individual Debtor's Schedules                                                                                                                12115

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                          Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?


            O         No

            • Yes. Name of person                      V. Renne Loureiro                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                          Declaration, and Signature (Official Form 119)



          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true and correct.



                 t         ioph          '         bruge                                          Signature of Debtor 2
                 Signature of Debtor 1

                     Date                                                                         Date




    Official Form 1 O6Dec                                            Declaration About an Individual Debtor's Schedules
    Software Copyright      (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                               Best Case Bankruptcy
Filed 01/22/19                                                                            Case 19-90048                                                                                      Doc 1




    Debtor 1                       Christopher S. Haubruge
                                   First Name                         Middle Name                   Last Name
    Debtor 2
    (Spouse if, filing)            First Name                         Middle Name                   Last Name

    United States Bankruptcy Court for the:                     EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)                                                                                                                                              O   Check if this is an
                                                                                                                                                                amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                               4/16
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

    1=111           Give Details About Your Marital Status and Where You Lived Before

          What is your current marital status?

          o       Married
           • Not married

          During the last 3 years, have you lived anywhere other than where you live now?

                  No
           •      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor I Prior Address:                                        Dates Debtor I              Debtor 2 Prior Address:                                      Dates Debtor 2
                                                                           lived there                                                                              lived there
            2300 Oakdale Rd., #95                                          From-To:                    0   Same as Debtor                                           0 Same as Debtor
            Modesto, CA 95355                                                         -
                                                                           04/2017 10/2017
                                                                                                                                1
                                                                                                                                                                    From-To:
                                                                                                                                                                                         1




         Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community propedy
    states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

           • No
           o      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106K).

                    Explain the Sources of Your Income

           Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           o       No
           • Yes. Fill in the details.

                                                                  btor1                                                     I       Debtor2
                                                              Sources of income                 Gross income                        Sources of income                Gross income
                                                              Check all that apply.             (before deductions and              Check all that apply.            (before deductions
                                                                                                exclusions)                                                          and exclusions)

     From January 1 of current year until • wages, commissions,                                                 $1,856.00           0 Wages, commissions,
     the date you filed for bankruptcy:                                                                                             bonuses, tips
                                           bonuses, tips

                                                              0   Operating a business                                              0   Operating a business

    Official Form    107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 1
    Software Copyright    (C)   1996-2018   Best Case, LLC - w.wbestcase.com                                                                                              Best Case Bankruptcy
Filed 01/22/19                                                                   Case 19-90048                                                                                  Doc 1
    Debtor 1       Christopher S. Haubruge                                                                       Case number (if known)




                                                                                                                                                                            -   1
                                                       Sources of income                 Gross income                   Sources of income               Gross income
                                                       Check all that apply.             (before deductions and         Check all that apply.           (before deductions
                                                                                         exclusions)                                                    and exclusions)

    For last calendar year:
    (January Ito December 31, 2018)
                                                        •Wages, commissions,                          $39,298.27        0 Wages, commissions,
                                                                                                                        bonuses, tips
                                                       bonuses, tips

                                                        o Operating a business                                           0   Operating a business


    For the calendar year before that:
    (January Ito December 31, 2017)
                                                        •Wages, commissions,                          $51,004.00        0 Wages, commissions,
                                                                                                                        bonuses, tips
                                                       bonuses, tips

                                                        o Operating a business                                           0   Operating a business



         Did you receive any other income during this year or the two previous calendar years?
         Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
         and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
         winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                No
          • Yes. Fill in the details.

                                                       Debtorl -                                                       jDebtor2                     -
                                                       Sources of income                  Gross income from             Sources of income               Gross income
                                                       Describe below,                    each source                   Describe below.                 (before deductions
                                                                                          (before deductions and                                        and exclusions)
                                                                                          exclusions)
    For the calendar year before that:                 401(k) withdrawl                               $1 0,000.00
    (January Ito December 31, 2017)


    EMM List Certain Payments You Made Before You Filed for Bankruptcy

          Are either Debtor l's or Debtor 2's debts primarily consumer debts?
          0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as incurred by an
                     individual primarily for a personal, family, or household purpose."

                        During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
                         o    No.      Go to line 7.
                         o    Yes    List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
                                     paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                     not include payments to an attorney for this bankruptcy case.
                         * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

          • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         o    No.      Go to line 7.
                         • Yes         List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditors Name and Address                                Dates of payment             Total amount           Amount you       Was this payment for
                                                                                                          paid             still owe




    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 2
    Software Copyright (c) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                                       Best Case Bankruptcy
Filed 01/22/19                                                                       Case 19-90048                                                                              Doc 1
    Debtor I       Christopher S. Haubruge                                                                         Case number (if known)



           Creditor's Name and Address                                -   Dates of payment          Total amount          Amount you         Was this payment for
                                                                                                            paid            still owe
           Toyota Financial Services                                      10/2018                         $900.00                    $0.00   0 Mortgage
           POBox5855                                                      11/2018                                                            •Car
           Carol Stream, IL 601 97-5855                                   12/2018
                                                                                                                                             0 Credit Card
                                                                                                                                             o Loan Repayment
                                                                                                                                             o Suppliers or vendors
                                                                                                                                             o Other

    7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
        Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
        of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
        a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
        alimony.

          ONo
          • Yes. List all payments to an insider
           Insider's Name and Address                                     Dates of payment          Total amount          Amount you         Reason for this payment
                                                                                                            paid            still owe
           Alissa Haubruge                                                10/2018                      $6,876.00           $11,724.00        Child support
           5406 FeatherCt.                                                11/2018
           Riverbank, CA 95367                                            12/2018

           Carrie Biondi                                                  10/2018                      $2,064.00            $4,536.00        Child support
           122 Briar Cliff Dr.                                            11/2018
           Folsom, CA 95630                                               12/2018


          Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
          insider?
          Include payments on debts guaranteed or cosigned by an insider.

                No
          o     Yes. List all payments to an insider
           Insider's Name and Address                                     Dates of payment          Total amount          Amount you         Reason for this payment
                                                                                                            paid            still owe        Include creditor's name

    IMM Identify Legal Actions, Repossessions, and Foreclosures
          Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
          List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
          modifications, and contract disputes.

          o     No
          • Yes. Fill in the details.
           Case title                                                     Nature of the case        Court or agency                          Status of the case
           Case number
           Cavalry SPV I, LLC v Christopher                               Civil lawsuit             Stanislaus County Superior               • Pending
           Haubruge
           CV-1 8-001741
                                                                                                    Court
                                                                                                    P0 Box 1098
                                                                                                                                             o   On appeal

                                                                                                    Modesto, CA 95353
                                                                                                                                             o   Concluded


           Midland Funding v Christopher                                  Civil lawsuit             Stanislaus County Superior               • Pending
           Haubruge                                                                                 Court                                    0 On appeal
           2028236                                                                                  P0 Box 1098
                                                                                                    Modesto, CA 95353
                                                                                                                                             o   Concluded




    Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 3
    Software Copyright   (C)   1996-2018 Best Case, LLC - w.bestcase.com                                                                                      Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                           Doc 1
    Debtor 1      Christopher S. Haubruge                                                                       Case number (if known)



         Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

          • No. Go to line 11.
          o     Yes. Fill in the information below.
           Creditor Name and Address                                 Describe the Property                                        Date                   Value of the
                                                                                                                                                            property
                                                                     Explain what happened

         Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?
                No
          o     Yes. Fill in the details.
           Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                                  taken

         Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
         court-appointed receiver, a custodian, or another official?

          INo
          o     Yes

    IM& M List Certain Gifts and Contributions



         Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
                No
          o     Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
           per person                                                                                                             the gifts

           Person to Whom You Gave the Gift and
           Address:

         Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
          • No
          o     Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
           more than $600                                                                                                         contributed
           Charity's Name
           Address (Number, Street, City, State and ZIP Code)

                  List Certain Losses

          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
          or gambling?

          • No
          o     Yes. Fill in the details.
           Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
           how the loss occurred                                                                                                  loss                           lost
                                                                Include the amount that insurance has paid. List pending
                                                                insurance claims on line 33 of Schedule A/B: Property.

                  List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

                No
          • Yes. Fill in the details.
           Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
           Address                                                       transferred                                              or transfer was           payment
           Email or website address                                                                                               made
           Person Who Made the Payment, if Not You
    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4

    Software Copyright (C) 1996-2018 Best Case, LLc - www.bestcase.com                                                                                Best case Bankruptcy
Filed 01/22/19                                                                     Case 19-90048                                                                             Doc 1
    Debtor 1       Christopher S. Haubruge                                                                         Case number       if known)




           Person Who Was Paid                                              Description and value of any property                      Date payment             Amount of
           Address                                                          transferred                                                or transfer was           payment
           Email or website address                                                                                                    made
           Person Who Made the Payment, if Not You
           For The People                                                   Preparation of Petition and Schedules                      12106/2018                  $125.00
           1347 McHenry Ave.
           Modesto, CA 95350
           info@forthepeopledsc.net


           Dollar Learning Foundation                                       Certificate of Counseling                                  12/28/2018                    $14.95

           dollarbk.org


         Within 1 year before you filed for bankruptcy, did you or anyone elseacting on your behalf pay or transfer any property to anyone who
         promised to help you deal with your creditors or to make payments to your creditors?
         Do not include any payment or transfer that you listed on line 16.

          UNo
          o     Yes. Fill in the details.
           Person Who Was Paid                                              Description and value of any property                      Date payment              Amount of
           Address                                                          transferred                                                or transfer was            payment
                                                                                                                                       made

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
          include gifts and transfers that you have already listed on this statement.
          • No
          o     Yes. Fill in the details.
           Person Who Received Transfer                                     Description and value of                   Describe any property or          Date transfer was
           Address                                                          property transferred                       payments received or debts        made
                                                                                                                       paid in exchange
           Person's relationship to you

          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
          beneficiary? (These are often called asset-protection devices.)
          •No
          o     Yes. Fill in the details.
           Name of trust                                                    Description and value of the property transferred                            Date Transfer was
                                                                                                                                                         made

    11 LList of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
          sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.
               No
          • Yes. Fill in the details.
           Name of Financial Institution and                            Last 4 digits of          Type of account or            Date account was              Last balance
           Address (Number, Street, City, State and ZIP                 account number            instrument                    closed, sold,             before closing or
           Code)                                                                                                                moved, or                          transfer
                                                                                                                                transferred
           Valley First Credit Union                                    xxxx-0000                 • Checking                    11/2018.                               $0.00
           P0 Box 1411
           Modesto, CA 95353-1411
                                                                                                  o Savings                     Account was
                                                                                                                                negative.
                                                                                                  o Money Market
                                                                                                  o Brokerage
                                                                                                  o Other


    Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 5

    Software Copyright   (C)   1996-2018 Best Case, LLC -   .bestcase.com                                                                                   Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                         Doc 1
    Debtor 1 Christopher S. Haubruge                                                                               Case number (if known)



         Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
         cash, or other valuables?

          •No
          o     Yes. Fill in the details.
          Name of Financial Institution                                 Who else had access to it?                 Describe the contents           Do you still
          Address (Number, Street, City, State and ZIP Code)      .     Address (Number, Street, City,                                             have it?
                                                                        State and ZIP Code)


          Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

          DNo
          • Yes. Fill in the details.
          Name of Storage Facility                                      Who else has or had access                 Describe the contents           Do you still
          Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                        Address (Number, Street, City,
                                                                        State and ZIP Code)

          SecurCare Self Storage                                        Self                                       Clothes, miscellaneous used     0   No
                                                                                                                   furniture.                      U   Yes


    WATIM        Identity Property You Hold or Control for Someone Else

         Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
         for someone.

          • No
          o     Yes. Fill in the details.
          Owner's Name                                                  Where is the property?                     Describe the property                       Value
          Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                        Code)


    ITht' Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

    • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
        toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances wastes, or material.
    • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
        hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

          Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          • No
          o     Yes. Fill in the details.
          Name of site                                                  Governmental unit                              Environmental law, if you   Date of notice
          Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and       know it
                                                                        ZIP Code)


          Have you notified any governmental unit of any release of hazardous material?

                No
          o     Yes. Fill in the details.
           Name of site                                                 Governmental unit                              Environmental law, if you   Date of notice
           Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and       know it
                                                                        ZIP Code)




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6

    Softwsre Copyright (c) 1996-2018 Best Case, LLC - w.bestcase.com                                                                                Best Case Bankruptcy
Filed 01/22/19                                                                         Case 19-90048                                                                            Doc 1
    Debtor 1        Christopher S. Haubruge                                                                          Case number (if known)



    26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          • No
          o      Yes. Fill in the details.
            Case Title                                                         Court or agency                       Nature of the case                     Status of the
            Case Number                                                        Name                                                                         case
                                                                               Address (Number, Street, city,
                                                                               State and ZIP Code)


    ORM Give Details About Your Business or Connections to Any Business
          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                  o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                  o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                  o A partner in a partnership
                  o An officer, director, or managing executive of a corporation
                  o An owner of at least 5% of the voting or equity securities of a corporation
          • No. None of the above applies. Go to Part 12.

          o       Yes. Check all that apply above and fill in the details below for each business.
            Business Name                                                Describe the nature of the business              Employer Identification number
            Address                                                                                                       Do not include Social Security number or ITIN.
            (Number, Street, City, State and ZIP Code)                   Name of accountant or bookkeeper
                                                                                                                          Dates business existed

          Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.

                  No
          o       Yes. Fill in the details below.
            Name                                                         Date Issued
            Address
            (Number, Street, City, State and ZIP Code)


    WPM            Sign Below

    I have read the answers on this Statement of FinancialAffairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


     Christopher S. Haubruge
                                            ELO                                    Signature of Debtor 2
     Signature of Deptor I

     Date                      __                                                   Date

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
        No
    o Yes
    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
    D No
    • Yes. Name of Person                   V. Renne Loureiro                Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




    Official   Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 7
    Software Copyright   (C)   1996-2018 Best Case, LLC - wew.bestcase.com                                                                                    Best Case Bankruptcy
Filed 01/22/19                                                                Case 19-90048                                                                        Doc 1



    Debtor 1                    Christopher S. Haubruge
                                First Name                      Middle Name               Last Name

    Debtor 2
    (Spouse if, filing)         First Name                      Middle Name               Last Name


    United States Bankruptcy Court for the:               EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                   0 Check if this is an
                                                                                                                                        amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


    If you are an individual filing under chapter 7, you must fill out this form if:
    • creditors have claims secured by your property, or
    • you have leased personal property and the lease has not expired.
    You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
             whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
            write your name and case number (if known).

                   List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

                          creditor and the property that is collateral        What do you mb          to                                you
                                                                              secures a debt?



        Creditors         Toyota Financial Services                           0 Surrender the property.                            DNo
        name:                                                                 O Retain the property and redeem it.
                                                                              o Retain the property and enter into a               • Yes
        Description of         2011 Ford Fusion 140,000 miles                    Reaffirmation Agreement.
        property               Fair condition                                 • Retain the property and [explain]:
        securing debt:                                                         Keep and continue to pay

    I1ii! 0 List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

        scribe                                                                                                              _WiHjeasejeassuined?

     Lessor's name:                                                                                                           0 No
     Description of leased
     Property:                                                                                                                0 Yes

     Lessor's name:                                                                                                           0 No
     Description of leased
     Property:                                                                                                                o   Yes

     Lessor's name:                                                                                                           0 No

    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

    Software Copyright (C) 1996-2018 Best Case, LLC - waw.bestcase.com                                                                           Best Case Bankruptcy
Filed 01/22/19                                                                    Case 19-90048                                                                    Doc 1


    Debtor 1      Christopher S. Haubruge                                                                    Case number   (if known)


    Description of leased
    Property:                                                                                                                           El Yes

    Lessor's name:                                                                                                                      0 No
    Description of leased
    Property:                                                                                                                           0 Yes

    Lessor's name:                                                                                                                      0 No
    Description of leased
    Property:                                                                                                                           0 Yes

    Lessor's name:                                                                                                                      0 No
    Description of leased
    Property:                                                                                                                           0 Yes

    Lessor's name:                                                                                                                      0 No
    Description of leased
    Property:                                                                                                                           0 Yes

    IflI          Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.

    X ro       ristopher 8 Haubruge
                                .
                                                      kk-~                                  X   Signature of Debtor 2
           Signature of Debtor 1


           Date             1/.8 /i'                                                        Date




    Official Form 108                                           Statement of Intention for Individuals Filing Under Chapter 7                               page 2

    Software Copyright (c) 1996-2018 Best Case, LLC   -   ww.bestcase.com                                                                        Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                                      Doc 1




    Debtor 1              Christopher S. Haubruge
    Debtor 2                                                                                               • 1. There is no presumption of abuse
    (Spouse, if filing)
                                                                                                                    The calculation to determine if a presumption of abuse
    United States Bankruptcy Court for the: Eastern District of California
                                                                                                                     applies will be made under Chapter 7 Means Test
                                                                                                                     Calculation (Official Form 122A-2).
    Case number
    (if known)                                                                                                      The Means Test does not apply now because of
                                                                                                                    qualified military service but it could apply later.

                                                                                                            0 Check if this is an amended filing
    Official Form 122A - 1
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                     12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
    attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
    case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
    qualifying military service, complete and file Statement of Exemption from PresumpUon of Abuse Under § 707(b) (2) (Official Form 122A-lSupp) with this form.

                      Calculate Your Current Monthly Income

           What is your marital and filing status? Check one only.
            • Not married. Fill out Column A, lines 2-11.
            o Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
            o Married and your spouse is NOT filing with you. You and your spouse are:
              o Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).                    -
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
        101(1 OA). For example, if you are filing on September 15, the 6.month period would be March 1 through August 31. If the amount of your monthly income varied during
        the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
        spouses own the same rental property, put the income from that property in one column Only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                Column A                Column B
                                                                                                                Debtor I                Debtor 2 or
                                                                                                            -                           non-filing spouse
            Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
            payroll deductions).                                                                                $        3,150.00       $
            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.                                                                              $             0.00      $
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not                                A
            filled in. Do not include payments you listed on line 3.                                            $             U.UU      $
            Net income from operating a business, profession, or farm
                                                                                       Debtor I
            Gross receipts (before all deductions)                           $      0.00
            Ordinary and necessary operating expenses                       -$      0.00
            Net monthly income from a business, profession, or farm $               0.00    Copy here -> $                    0.00      $
            Net income from rental and other real property
                                                                                       Debtor I
            Gross receipts (before all deductions)                           $      0.00
            Ordinary and necessary operating expenses                       -$      0.00
            Net monthly income from rental or other real property           $       0.00    Copy here -> $                    0.00      $
                                                                                                                $             0.00      $
            Interest, dividends, and royalties




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                       page 1
    Software Copyright (c) 1996-2018 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
Filed 01/22/19                                                               Case 19-90048                                                                                           Doc 1

    Debtor 1       Christopher S. Haubruge                                                                        Case number (if known)




                                                                                                             1 Column A                    Column B
                                                                                                               Debtor I                    Debtor 2 or
                                                                                                                                           non-filing spouse
           Unemployment compensation                                                                          $                  0.00      $
           Do not enter the amount if you contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here:
               For you                                                  $                      0.00
               For your spouse                                          $
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                             $                  0.00      $
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments
           received as a victim of a war crime, a crime against humanity, or international or
           domestic terrorism. If necessary, list other sources on a separate page and put the
           total below.
                                                                                                              $                •0.00       $
                                                                                                              $                  0.00      $
                       Total amounts from separate pages, if any.                                        +    $                  0.00      $

           Calculate your total current monthly income. Add lines 2 through 10 for               I                            II
                                                                                                     $       3,150.00           +$                                  3,150.00
           each column. Then add the total for Column A to the total for Column B.
                                                                                                                                                    1 $
                                                                                                                                                             Total current monthly
                                                                                                                                                             income

                      Determine Whether the Means Test Applies to You

      12. Calculate your current monthly income for the year. Follow these steps:

                   Copy your total current monthly income from line 11                                                  Copy line II here>               $          3,150.00

                   Multiply by 12 (the number of months in a year)                                                                                            x 12
                   The result is your annual income for this part of the form                                                                     12b.   $        37,800.00


      13. Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                   CA


           Fill in the number of people in your household.                         I

           Fill in the median family income for your state and size of household.                                                                 13.    $         56,580.00
           To find a list of applicable median income amounts, go online using the link specified in the separate instructions
           for this form. This list may also be available at the bankruptcy clerk's office.

      14. How do the lines compare?

           14a.       • Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.
           1 4b.      D Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                           Go to Part 3 and fill out Form 122A-2.

           Is         Sign Below
                   By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct



                      Christopher S. Haubruge
                      Signatiye of Debtor 1
               Date      1 iiriIi j
                      MM/D /Y\'YY
                   If you checked line 14a, do NOT fill out or file Form 122A-2.

                   If you checked line 14b, fill out Form 122A-2 and file it with this form.




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                            page 2
    Software Copyright )c) 1 996-2018 Best Case, LLC -   .bestcasecom                                                                                              Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                Doc 1
    B2800 (Form 2800) (12/15)



                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
      In re       Christopher S. Haubruge                                                                     Case No.
                                                                                         Debtor(s)            Chapter

                       DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                          [Must be filed with the petition tf a bankruptcy pet ition preparer prepares the petition. 11 U.S. C. §110(h) (2).1

                 Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
                 prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                 bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                 be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                 is as follows:

                 For document preparation services I have agreed to accept                                                     125.00

                 Prior to the filing of this statement I have received                                                         125.00

                 Balance Due                                                                                                      0.00

                 I have prepared or caused to be prepared the following documents (itemize): Preparation of Petition and Schedules


                 and provided the following services (itemize):


                 The source of the compensation paid to me was:
                     J Debtor          n      Other (specify):

                 The source of compensation to be paid to me is:
                  [] Debtor            [] Other (specify):

                 The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                 filed by the debtor(s) in this bankruptcy case.

                 To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
                 case except as listed below:

     NAME                                                            SOCIAL SECURITY NUMBER

     17 PcILL'      a/L&'U)
            Signature
                                                                                      XXX-XX-XXXX
                                                                     Social Security number of bankruptcy
                                                                                                                           011IN-mo
                                                                                                                                Date
                                                                     petition p reparer*

     V. Renne Loureiro                                               1347 McHenry Ave.
                                                                     Modesto, CA 95350
     Printed name and title, if any, of                              Address
     Bankruptcy Petition Preparer


    *If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
    or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

    A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
    result in fines or imprisonment or both. 11 U.S.0 § 110; 18 US.C. § 156




    Software Copyright (c) 1996-2018 Best Case, LLC - mw.bestcase.corn                                                                     Best Case Bankruptcy
Filed 01/22/19                                                                  Case 19-90048                                                                             Doc 1


    Debtor 1                    Christopher S. Haubruge
                                First Name                      Middle Name                  Last Name

    Debtor 2
    (Spouse, if filing)         First Name                      Middle Name                  Last Name


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                          Chapter 7
         (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                                12/15

    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


    I1•                         Notice to Debtor

    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                  Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  •       whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •       whetherfiling a case under chapter 7, 11, 12, or 13 is appropriate;
                  •       whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •       whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •       what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  •       whether any tax claims may be discharged;
                  •       whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •       how to characterize the nature of your interests in property or your debts; or
                  •       what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer        V.             Renne Loureiro            has notified me of any maximum allowable fee before preparing any
    document for filing or accepting any fee.


                re of Debtor 'I acknowledging receipt of this notice
                                                                                                                                Date
                                                                                                                                         /   hp) / I I
                                                                                                                                       MM/DID IYY




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                        page 1

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Filed 01/22/19                                                                      Case 19-90048                                                                                             Doc 1
    Debtor 1         Christopher S. Haubruge                                                                        Case number (if known)




                              Declaration and Signature of the Bankruptcy Petition Preparer

    Under penalty of perjury, I declare that:

                 •      I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

                 •      I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                        Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                 •      if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


    V. Renne Loureiro
    Printed name                                                    Title, if any                      Firm name, if it applies

    1347 McHenry Ave.
    Modesto, CA 95350                                                                                  (209) 523-8227
    Number, Street, City, State & ZIP Code                                                             Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check all that apply.)


           Voluntary Petition (Form 101)                          Fvfl Schedule I (Form 1061)                                           Chapter 11 Statement of Your Current Monthly
                                                                                                                                        Income (Form 122B)
           Statement About Your Social Security Numbers                 Schedule J (Form 106J)
           (Form 121)
                                                                        Declaration About an Individual Debtor's Schedules
                                                                                                                                  LII   Chapter 13 Statement of Your Current Monthly
                                                                                                                                        Income and Calculation of Commitment Period
           Your Assets and Liabilities and Certain Statistical          (Form 106Dec)                                                   (Form 122C-1)
           Information (Form 106Sum)
           Schedule NB (Form 106NB)
                                                                        Statement of Financial Affairs (Form 107)
                                                                                                                                  U     Chapter 13 Calculation of Your Disposable Income
                                                                                                                                        (Form 1 22C-2)
                                                                        Statement of Intention for Individuals Filing Under
       J   Schedule C (Form 106C)                                       Chapter 7 (Form 108)                                            Application to Pay Filing Fee in Installments (Form
           Schedule D (Form 106D)                                       Chapter 7 Statement of Your Current Monthly                     103A)

           Schedule E/F (Form 106EIF)
                                                                        Income (Form 122A-1)                                      fl    Application to Have Chapter 7 Filing Fee Waived

           Schedule G (Form 1 06G)
                                                                  D     Statement of Exemption from Presumption of
                                                                        Abuse under § 707(b)(2) (Form 122A-1Supp)
                                                                                                                                        (Form 103B)
                                                                                                                                        A list of names and addresses of all creditors
           Schedule H (Form 106H)                                  j Chapter 7 Means Test Calculation (Form 122A-2)                     (creditor or mailing matrix)

                                                                                                                                  LI    Other




    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    to whic this declaration applies, the ignature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

           / &rL.A.L                              2LL4J2/L4                          XXX-XX-XXXX                                                Date   ft/1e//2(J(9
    Signature of bankruptcy petition preparer or officer, principal,                 Social Security number of person who signed                       MM/D/YYYY
    responsible person, or partner

    V. Renne Loureiro
     Printed name


                                                                                                                                                Date
    Signature of bankruptcy petition preparer or officer, principal,                 Social Security number of person who signed                       MM/DDIYYYY
    responsible person, or partner



     Printed name




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                            page 2

    Software Copyright (c) 1996-2018 Best Case. LLC -www.bestcase.com                                                                                                     Best Case Bankruptcy
Filed 01/22/19                                                          Case 19-90048                                                              Doc 1


                                                               UNITED STATES BANKRUPTCY COURT
                                                                EASTERN DISTRICT OF CALIFORNIA

                                              NOTICE TO INDIVIDUAL CONSUMER DEBTOR(S)

                        The Purpose of this notice is to acquaint you with the four chapters of the Bankruptcy Code under
                which you may file a bankruptcy petition. The bankruptcy law is complicated and not easily described.
                Therefore, you should seek the advice of an attorney to learn of your legal rights and responsibilities should
                you decide to file a petition. Court employees are prohibited from giving you legal advice.

   Chapter 7:               Liquidation ($245 filing fee plus $75 administrative fee and $15 Trustee fee)

             Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing debts. Under chapter
   7, a trustee takes possession of all your property. You may claim certain property exempt under governing law. The trustee then
   liquidates the property and uses the proceeds to pay your creditors according to priorities set forth in Bankruptcy Code.

             The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are found to have
   committed certain kinds of improper conduct described in the Bankruptcy Code, your discharge may be denied by the court, and the
   purpose for which you filed bankruptcy will be defeated. Even if you receive a discharge, there are some debts that are not discharged
   under the law. Therefore, you may still be responsible for certain taxes and student loans, alimony and support payments, criminal
   restitution, and debts for death or personal injury caused by driving while intoxicated from alcohol or drugs.

            Under certain circumstances you may keep property that you have purchased subject to a valid security interest. Your
   attorney can explain the options that are available to you.

    Chapter 11: Reorganization ($1,167 filing fee plus $550 administrative fee)

            Chapter 11 is designed primarily for the reorganization of a business but is also available to consumer debtors. Its provisions
    are complex and the decision to file a chapter 11 petition should be made in consultation with an attorney.

    Chapter 12: Family Farmer ($200 filing fee plus $75 administrative fee)

            Chapter 12 is designed to permit family farmers to repay their debts over a period of time from future earnings and is in many
    ways similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those whose income arises primarily from a
    family-owned farm.

    Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing fee plus
                  $75 administrative fee)

              Chapter 13 is designed for individuals with regular income who are temporarily unable to pay their debts but would like to
    pay them in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed certain dollar amounts
    set forth in the Bankruptcy Code.

             Under chapter 13 you must file a plan with the court to repay your creditors all or part of the money that you owe them, using
    your future earnings. Usually the period allowed by the court to repay debts is three years, but no more than five years. Your plan
    must be approved by the court before it can take effect. Under chapter 13, unlike chapter 7, you may keep all your property, both
    exempt and non-exempt, as long as you continue to make payments under the plan.

             After completion of payments under your plan, your debts are discharged except alimony and support payments, student
    loans, certain other debts including criminal fines and restitution and debts for death or personal injury caused by driving while
    intoxicated from alcohol or drugs, and long term secured obligations.




    EDC 2-560 (Rev. 11/1/03)
    Software Copyright (c) 1996-2018 Best Case, LLC -w.w.bestcase.com                                                       Best Case Bankruptcy
Filed 01/22/19                                                           Case 19-90048                                                                   Doc 1


    Notice Required by 11 U.S.C. § 342(b) for
    Individuals Filing for Bankruptcy (Form 2010)


                                                                                              Chapter 7:        Liquidation
    This notice is for you if:
                                                                                                      $245 filing fee
            You are an individual filing for bankruptcy,
            and                                                                                        $75 administrative fee

            Your debts are primarily consumer debts.                                          +        $15 trustee surcharqe
            Consumer debts are defined in 11 U.S.C.
            § 101(8) as "incurred by an individual                                                    $335 total fee
            primarily for a personal, family, or
            household purpose."                                                               chapter 7 is for individuals who have financial
                                                                                              difficulty preventing them from paying their debts
                                                                                              and who are willing to allow their nonexempt
    The types of bankruptcy that are available to                                             property to be used to pay their creditors. The
    individuals                                                                               primary purpose of filing under chapter 7 is to have
                                                                                              your debts discharged. The bankruptcy discharge
    Individuals who meet the qualifications may file under                                    relieves you after bankruptcy from having to pay
    one of four different chapters of Bankruptcy code:                                        many of your pre-bankruptcy debts. Exceptions exist
                                                                                              for particular debts, and liens on property may still
            chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                              may have the right to foreclose a home mortgage or
            chapter ii - Reorganization                                                       repossess an automobile.

            chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                        for family farmers or                                                 certain kinds of improper conduct described in the
                        fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                              discharge.
            chapter i - Voluntary repayment plan
                         for individuals with regular                                         You should know that even if you file chapter 7 and
                         income                                                               you receive a discharge, some debts are not
                                                                                              discharged under the law. Therefore, you may still
                                                                                              be responsible to pay:
    You should have an attorney review your
    decision to file for bankruptcy and the choice of                                             most taxes;
    chapter.
                                                                                                  most student loans;

                                                                                                  domestic support and property settlement
                                                                                                  obligations;




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1

    Software Copyright (c) 1 996-2018 Best Case, LLC - w.bestcase.com                                                                  Best Case Bankruptcy
Filed 01/22/19                                                           Case 19-90048                                                                        Doc 1



           most fines, penalties, forfeitures, and criminal                                   your income is more than the median income for your
           restitution obligations; and                                                       state of residence and family size, depending on the
                                                                                              results of the Means Test, the U.S. trustee, bankruptcy
           certain debts that are not listed in your bankruptcy                               administrator, or creditors can file a motion to dismiss
           papers.                                                                            your case under § 707(b) of the Bankruptcy Code. If a
                                                                                              motion is filed, the court will decide if your case should
    You may also be required to pay debts arising from                                        be dismissed. To avoid dismissal, you may choose to
                                                                                              proceed under another chapter of the Bankruptcy
           fraud or theft;                                                                    Code.

           fraud or defalcation while acting in breach of                                     If you are an individual filing for chapter 7 bankruptcy,
           fiduciary capacity;                                                                the trustee may sell your property to pay your debts,
                                                                                              subject to your right to exempt the property or a portion
            intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                              property, and the proceeds from property that your
           death or personal injury caused by operating a                                     bankruptcy trustee sells or liquidates that you are
           motor vehicle, vessel, or aircraft while intoxicated                               entitled to, is called exempt property. Exemptions may
           from alcohol or drugs.                                                             enable you to keep your home, a car, clothing, and
                                                                                              household items or to receive some of the proceeds if
    If your debts are primarily consumer debts, the court                                     the property is sold.
    can dismiss your chapter 7 case if it finds that you have
    enough income to repay creditors a certain amount.                                        Exemptions are not automatic. To exempt property,
    You must file Chapter 7 Statement of Your Current                                         you must list it on Schedule C: The Property You Claim
    Monthly Income (Official Form 1 22A-1) if you are an                                      as Exempt (Official Form 1 06C). If you do not list the
    individual filing for bankruptcy under chapter 7. This                                    property, the trustee may sell it and pay all of the
    form will determine your current monthly income and                                       proceeds to your creditors.
    compare whether your income is more than the median
    income that applies in your state.

    If your income is not above the median for your state,
    you will not have to complete the other chapter 7 form,                                   Chapter 11: Reorganization
    the Chapter 7 Means Test Calculation (Official Form
    122A-2).
                                                                                                           $1,167 filing fee
    If your income is above the median for your state, you
    must file a second form —the Chapter 7 Means Test                                                           50 administrative fee
    Calculation (Official Form 122A-2). The calculations on
                                                                                                           $1,717 totalfee
    the form— sometimes called the Means Test—deduct
    from your income living expenses and payments on
                                                                                              Chapter 11 is often used for reorganizing a business,
    certain debts to determine any amount available to pay
                                                                                              but is also available to individuals. The provisions of
    unsecured creditors. If
                                                                                              chapter 11 are too complicated to summarize briefly.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2

    Software Copyright (c) 1996-2018 Best Case, LLC -w.bestcase.com                                                                         Best Case Bankruptcy
Filed 01/22/19                                                             Case 19-90048                                                                    Doc 1



                 Because bankruptcy can have serious long-term financial and legal consequences, including loss of
                 your property, you should hire an attorney and carefully consider all of your options before you file.
                 Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
                 and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
                 properly-and protect you, your family, your home, and your possessions.

                 Although the law allows you to represent yourself in bankruptcy court, you should understand that
                 many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
                 or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
                 following all of the legal requirements.

                 You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
                 necessary documents.

                 Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
                 bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
                 fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
                 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.            -



                                                                                              Under chapter 13, you must file with the court a plan
    Chapter 12: Repayment plan for family                                                     to repay your creditors all or part of the money that
                farmers or fishermen                                                          you owe them, usually using your future earnings. If
                                                                                              the court approves your plan, the court will allow you
                                                                                              to repay your debts, as adjusted by the plan, within 3
                          $200         filing fee                                             years or 5 years, depending on your income and other
    +                      $75         administrative fee                                     factors.
                          $275         total fee
                                                                                              After you make all the payments under your plan,
    Similar to chapter 13, chapter 12 permits family farmers                                  many of your debts are discharged. The debts that are
    and fishermen to repay their debts over a period of time                                  not discharged and that you may still be responsible to
    using future earnings and to discharge some debts that                                    pay include:
    are not paid.
                                                                                                     domestic support obligations,

                                                                                                     most student loans,
    Chapter 13: Repayment plan for
                individuals with regular                                                             certain taxes,
                income
                                                                                                     debts for fraud or theft,

                           $235        filing fee                                                    debts for fraud or defalcation while acting in a
                            $75        administrative fee                                            fiduciary capacity,
                           $310        totalfee
                                                                                                     most criminal fines and restitution obligations,
     Chapter 13 is for individuals who have regular income
     and would like to pay all or part of their debts in                                             certain debts that are not listed in your
     installments over a period of time and to discharge                                             bankruptcy papers,
     some debts that are not paid. You are eligible for
     chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
     dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                     certain long-term secured debts.




    Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
    Software Copyright   (C)   1996-2016 Best Case, LLC - wawbestcasecom                                                                  Best Case Bankruptcy
Filed 01/22/19                                                                     Case 19-90048                                                                       Doc 1

                                                                                                        A married couple may file a bankruptcy case
                   Warning: File Your Forms on Time                                                     together—called a joint case. If you file a joint case and
                                                                                                        each spouse lists the same mailing address on the
    Section 521(a)(1) of the Bankruptcy Code requires that                                              bankruptcy petition, the bankruptcy court generally will
    you promptly file detailed information about your                                                   mail you and your spouse one copy of each notice,
    creditors, assets, liabilities, income, expenses and                                                unless you file a statement with the court asking that
    general financial condition. The court may dismiss your                                             each spouse receive separate copies.
    bankruptcy case if you do not file this information within
    the deadlines set by the Bankruptcy Code, the                                                       Understand which services you could receive from
    Bankruptcy Rules, and the local rules of the court.                                                 credit counseling agencies

    For more information about the documents and                                                        The law generally requires that you receive a credit
    their deadlines, go to:                                                                             counseling briefing from an approved credit counseling
    http://www.uscourts.ov/bkforms/bankruptcy form                                                      agency. 11 U.S.C. § 109(h). If you are filing a joint
    s.html#procedure.                                                                                   case, both spouses must receive the briefing. With
                                                                                                        limited exceptions, you must receive it within the 180
                                                                                                        days before you file your bankruptcy petition. This
    Bankruptcy crimes have serious consequences                                                         briefing is usually conducted by telephone or on the
                                                                                                        Internet.
            If you knowingly and fraudulently conceal assets
            or make a false oath or statement under penalty                                             In addition, after filing a bankruptcy case, you generally
            of perjury—either orally or in writing—in                                                   must complete a financial management instructional
            connection with a bankruptcy case, you may be                                               course before you can receive a discharge. If you are
            fined, imprisoned, or both.                                                                 filing a joint case, both spouses must complete the
                                                                                                        course.
            All information you supply in connection with a
            bankruptcy case is subject to examination by the                                            You can obtain the list of agencies approved to provide
            Attorney General acting through the Office of the                                           both the briefing and the instructional course from:
            U.S. Trustee, the Office of the U.S. Attorney, and                                          http://eustice.gov/ust/eo/hapcpa/ccde/cc approved.html
                                                                                                                                                 _



            other offices and employees of the U.S.
            Department of Justice.
                                                                                                        In Alabama and North Carolina, go to:
    Make sure the court has your mailing address                                                        http://www.uscourts.gov/FederalCourts/Bankrqp!gy/
                                                                                                        BankruptcyResou rces/ApprovedCredit                       ~




    The bankruptcy court sends notices to the mailing                                                   AndDebtCounselors.aspx.
    address you list on Voluntary Petition for Individuals
    Filing for Bankruptcy (Official Form 101). To ensure                                                If you do not have access to a computer, the clerk of
    that you receive information about your case,                                                       the bankruptcy court may be able to help you obtain
    Bankruptcy Rule 4002 requires that you notify the court                                             the list.
    of any changes in your address.




    Notice Required by 11 U.S.C.           § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 4

    Software Copyright   (C)   1996-2018 Best Case, LLC   -   wa'w.bestcase.com                                                                      Best Case Bankruptcy
